DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-11, 17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0329281) in view of Lee et al. (KR 10-1686753).
Regarding claim 1, Liu teaches a light-reflective structure comprising a binding material configured as an inverse opal, wherein the inverse opal has a crystal lattice with a lattice 
Liu is silent with respect to a pattern being formed by selectively pre-applying water vapor or UV radiation to the silk inverse opal through a shadow mask.
Lee teaches inverted opal structures being capable of a multicolor pattern in a single particle structure by controlling the UV exposure intensity and the exposure area. (Paragraph [0001]). The inverted opal is shifted to blue by means of contraction (Paragraph [0013]). Lee teaches the degree of contraction is controlled by means of exposure temperature and time (Paragraph [0043]). Lee further teaches multiple colors may be imparted to the inverse opal by using UV radiation in combination with a shadow mask in order to produce a first irradiated region and a second irradiated region (Paragraph 0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inverse opals of Liu such that the external stimuli achieving the bi-
Liu is silent with respect to the silk inverse opal comprising a pattern defined by nanoscale periodic cavities exhibiting anisotropic behavior.
As discussed above, Liu teaches the inverse opals as being formed from silk fibroin and the inverse opals may be subjected to humidity treatments in order to allow for the inverse opals to be blue shifted, which a person having ordinary skill in the art would consider as equivalent to subjecting the inverse opals to water vapor. Therefore, one of ordinary skill in the art would appreciate that the content and the exposure time of the humidity to the inverse opals of Liu may be controlled, or optimized, in order to achieve various color shifts, such as a red shift or a blue shift (Pg. 2, Paragraph [0018]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to optimize the exposure of the inverse opals to humidity in order to allow for a blue shift or a red shift. Moreover, the control of the color change of the inverse opal would ultimately result in the nanoscale periodic cavities exhibiting uniform anisotropic behavior. 
Regarding claim 2, Liu teaches the inverse opals as discussed above with respect to claim 1. The inverse opals are formed with colloidal spheres which are later removed to form the inverse opals (“wherein the nanoscale periodic cavities have a spherical shape”) (Pg. 2, Paragraph [0013]).
Regarding claim 3, Liu teaches the inverse opals as discussed above with respect to claim 2. The colloidal spheres for forming the inverse opals have a size which is polydispersed or 
Regarding claim 4, Liu teaches the invers opals as discussed above with respect to claim 1. As discussed above, the lattice constant has a range of 400 to 1050 nm, which overlaps with the instantly claimed range. See MPEP 2144.05 (I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
Regarding claim 5, Liu teaches the inverse opals as discussed above with respect to claim 1. The inverse opals are formed with a face centered cubic structure (Pg. 2, Paragraph [0012]). 
Regarding claims 6, 17 and 20, Liu teaches the inverse opals as discussed above with respect to claims 1 and 5. As discussed above, Liu teaches the reflection wavelengths of the inverse opals are tuned based on external stimuli, including varying the humidity levels in order to cause a color shift.
Liu is silent with respect to the silk inverse opal exhibiting a vertical anisotropic shift in the (111) plane of the face centered cubic structure, as required by claim 6, having nanoscale periodic cavities that are oblate following exposure, as required by claim 17, and the cavities that are uniformly anisotropic across layers following water vapor exposure, as required by claim 20.
As discussed above, Liu teaches the inverse opals as being formed from silk fibroin and the inverse opals may be subjected to humidity treatments in order to allow for the inverse opals to be blue shifted, which a person having ordinary skill in the art would consider as equivalent to subjecting the inverse opals to water vapor. Therefore, one of ordinary skill in the art would appreciate that the content and the exposure time of the humidity to the inverse 
Regarding claim 10, Liu teaches the inverse opals as discussed above with respect to claim 1. The method for forming the inverse opals includes applying colloidal spheres to a substrate to form a colloidal crystal template with a face centered cubic structure, applying the binder, allowing the combination to dry, and subsequently removing the colloidal spheres (“wherein the silk inverse opal comprises multiple layers of nanoscale periodic cavities”) (Pg. 2, Paragraph [0013]). 
Regarding claim 11, Liu teaches the inverse opals as discussed above with respect to claim 1. As discussed above, the inverse opals include silk fibroin. 
Regarding claim 21, Liu teaches the inverse opals as discussed above with respect to claim 17. Liu teaches the light reflecting structure as being tunable by means of a reaction from external stimuli (Pg. 1, Paragraph [0008]). 
Liu is silent with respect to the external stimuli being UV radiation.
Lee teaches inverted opal structures being capable of a multicolor pattern in a single particle structure by controlling the UV exposure intensity and the exposure area. (Paragraph [0001]). The inverted opal is shifted to blue by means of contraction (Paragraph [0013]). Lee 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inverse opals of Liu such that the external stimuli is exposure to UV radiation in order to produce a multicolor pattern, including blue shifting, as taught by Lee. 
Liu is further silent with respect to the nanoscale periodic cavities being non-uniformly anisotropic.
As discussed above, Liu teaches the inverse opals as being formed from silk fibroin and Lee teaches the application of UV radiation in order to provide a multicolor pattern which may be blue shifted by contraction. Therefore, one of ordinary skill in the art would appreciate that the content and the exposure time of the UV radiation to the inverse opals of Liu may be controlled, or optimized, in order to achieve various color shifts, such as a blue shift as discussed above. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to optimize the exposure of the inverse opals to UV radiation in order to provide a blue shift to the inverse opals. Moreover, the control of the color change of the inverse opal would ultimately result in the nanoscale periodic cavities exhibiting a non-uniform anisotropic behavior.
Regarding claim 23, Liu in view of Lee teaches the inverse opals which are subjected to UV radiation in order to provide a blue shifted inverse opal as discussed above. Lee further teaches the application of UV radiation irreversibly changes the inverse opal (Paragraph [0013]). 
Regarding claim 24, Liu teaches the inverse opals as discussed above with respect to claim 1. Liu teaches the light reflective structure is tunable with varying humidity levels .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2013/0329281) in view of Lee et al. (KR 10-1686753) as applied to claim 1 above, and further in view of Pan et al. (“Response of inverse-opal hydrogels to alcohols”).
Regarding claim 28, Liu teaches the inverse opals as discussed above with respect to claim 1. 
Liu is silent with respect to the inverse opals comprising a liquid filling the nanoscale periodic cavities. 
Pan teaches inverse opal structures which are immersed in aqueous monohydric alcohol solutions with increasing concentrations where the colors of the inverse opals shifted from reddish orange to green to blue (blue-shifted) (Pg. 2021, “Band gap shift of inverse opals in response to monohydric alcohols” Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to immerse the inverse opals of Liu in monohydric alcohol solutions in order to further provide a color change as taught by Pan.   

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
On page 5, applicant argues that none of the cited references teaches a pattern being formed by selectively pre-applying water or UV radiation through a shadow mask as required by amended claim 1.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783